 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10                                                      Case No. 18-cv-946-JAH-BGS
11
     ROY MASON,                                          ORDER:
12
13                         Plaintiff,                   1. VACATING SETTLEMENT
14                                                        DISPOSITION CONFERENCE
            v.
15                                                      2. SETTING ORDER TO SHOW
16   DJANI IVANOV doing business as THE                    CAUSE HEARING
     HOPPING PIG RESTAURANT & BAR;
17   ANTHONY L. ALLOS LIVING TRUST
18   06-01-90, and DOES 1-10, INCLUSIVE.
19
                           Defendants.
20
21          In light of Plaintiff’s notice of settlement (doc. no 16), filing irregularities,
22   and information brought to this Court’s attention regarding litigation by Plaintiff’s
23   counsel, 1 this Court finds it appropriate to vacate the Order Scheduling Settlement
24   Disposition Conference and set an Order to Show Cause Hearing.
25          The Court has concerns relating to Plaintiff’s involvement in this action and
26   whether an actual case or controversy and/or subject matter jurisdiction exists
27   pursuant to Article III of the United States Constitution. Art. III, § 2, cl. 2. The Court
28
     1
      The Court takes judicial notice of the action entitled Jackson v. Dang et al., 18-cv-01380-CAB-
     WVG and Jackson v. Smashburger Acquisition - San Diego LLC et al., 18-cv-1944- JAH-WVG.
                                                      1
 1   may confirm its own subject matter jurisdiction and evaluate for itself the merits of
 2   jurisdictional claims. Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir.
 3   1983). Plaintiff has the burden of establishing jurisdiction exists. Kokkonen v.
 4   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
 5         Accordingly, IT IS HEREBY ORDERED that Plaintiff, Plaintiff’s counsel,
 6   and Defense counsel shall personally appear before this Court on March 28, 2019
 7   at 3:15 p.m. to show cause why the action should not be dismissed for lack of
 8   subject-matter jurisdiction and/or lack of the existence of a case or controversy.
 9   Defendants need not personally appear.
10         The Settlement Disposition Conference set for April 15, 2019 before the
11   Honorable Bernard G. Skomal, U.S. Magistrate Judge, is VACATED.
12         IT IS FURTHER ORDERED that:
13         (1) The Clerk of Court shall lodge, but not file, any pleadings or documents
14   by Plaintiff or Defendants prior to the OSC hearing, until further order of the Court.
15         (2) Plaintiff and Plaintiff’s counsel are hereby admonished that failure to
16   comply with this Order, including failure to appear at the OSC hearing, may result
17   in sanctions against Plaintiff and Plaintiff’s counsel, jointly and severally.
18         IT IS SO ORDERED.
19
20   DATED: March 13, 2019
21
22                                                  _______________________________
                                                     HON. JOHN A. HOUSTON
23                                                   UNITED STATES DISTRICT JUDGE
24
25
26
27
28


                                                2
